Opinion issued July 29, 2014




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-14-00542-CV
                           ———————————
                  WILLIAM K. ANDERSON, JR., Appellant
                                       V.
      MARJORIE DODD ANDERSON AND MARTIN SEIDLER, AS
                    RECEIVER, Appellees


                   On Appeal from the 216th District Court
                          Kendall County, Texas
                        Trial Court Case No. 11-446


                         MEMORANDUM OPINION

      Appellant, William K. Anderson, Jr., has filed an unopposed motion to

dismiss the appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2